Citation Nr: 0616803	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-16 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code, for a period of enrollment from January 
1996 to March 2000.




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1966 
to April 1968.  He died in September 1985.  The appellant is 
his daughter.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.	In July 2000, the veteran's spouse (the appellant's 
mother) filed a claim for Dependency and Indemnity 
Compensation (DIC) benefits.  And in a May 2001 rating 
decision, the RO granted service connection for the cause of 
the veteran's death - retroactively effective from September 
1, 1985, the month he died, and awarded basic eligibility for 
DEA benefits under Chapter 35.  The RO, however, did not 
actually notify the veteran's spouse of that favorable 
determination until nearly a year later - in March 2002.

2.	In December 2002, the appellant-daughter filed a claim for 
DEA benefits for enrollment in post-secondary undergraduate 
and graduate level coursework from January 1996 to March 
2000.


CONCLUSION OF LAW

The criteria are met for retroactive payment of DEA benefits 
under Chapter 35, Title 38, of the United States Code, for 
the period of enrollment from January 1996 to March 2000.  38 
U.S.C.A. §§ 3501, 5113(b) (West 2002); 38 C.F.R. §§ 3.102, 
21.3021, 21.3041, 21.4131 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000, and it 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other VA 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

In this case, the determination as to the appellant's 
eligibility for retroactive payment of educational assistance 
benefits, for the specific time period in question, will be 
considered and resolved on its merits according to the legal 
provisions governing the availability of retroactive DEA 
benefits in light of the date of filing of her claim -- and 
also, her original date of eligibility, under a theory of 
"hypothetical entitlement" to the benefits sought (in 
accordance with 38 U.S.C.A. § 5113(b)).  The record already 
contains sufficient explanation and information as to the 
dates of receipt of all relevant documentation (that would 
constitute a formal claim for DEA benefits), as well as other 
information regarding general eligibility during the period 
claimed pertaining to the age requirements for these 
benefits, and history of post-secondary coursework that may 
in fact qualify for DEA benefits (pending further review and 
confirmation by the RO in effectuating the decision in this 
case, as explained below).  There is essentially no factual 
dispute at issue.  Hence, the resolution of the claim on 
appeal turns entirely on the legal matter of application and 
statutory interpretation of the provisions on entitlement to 
Chapter 35 benefits.  In these type situations, the VCAA 
generally is inapplicable.  See, e.g., Mason v. Principi, 16 
Vet. App. 129, 132 (2002), citing Smith (Claudus) v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002).  See also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  

In any event, the Board will conclude the appellant should be 
deemed entitled to retroactive payment of DEA benefits under 
Chapter 35 for the period of enrollment from January 1996 up 
until March 2000 -- the most recent date of eligibility in 
2000 which reflects this was the last point at which she met 
the legal criteria for basic eligibility (that is, before 
considering further the remaining issue of eligibility for 
benefits retroactively).  Since this constitutes the grant of 
eligibility for retroactive payments under Chapter 35, the 
preliminary question as to whether there has been 
satisfactory compliance with the VCAA's duty to notify and 
assist is inconsequential because she is receiving the 
requested benefit, regardless.  The Board also points out, 
however, that, while this represents a favorable decision as 
to whether retroactive payments are warranted, before the DEA 
benefits actually sought can ultimately be awarded, the RO 
will need to further consider in order to effectuate this 
decision whether the appellant's post-secondary coursework is 
an approved course of study -- which may, itself, involve 
additional factual development concerning those courses held 
at a university outside of the continental United States.  
That notwithstanding, on the question of availability of 
retroactive benefits, in and of itself, the claim to this 
extent is being granted.  So the absence of more thorough and 
detailed notice information - even at worst, is merely 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




Governing Laws, Regulations, and Cases

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service.  For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a veteran 
will be deemed eligible if the parent has died of a service-
connected disability, or has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence.  See 
38 U.S.C.A. § 3501(a)(1)(A) (West 2002).  See also 
38 C.F.R. §§ 21.3021(a)-(b) (2005).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his/her 18th birthday or 
the date of his/her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a).  This beginning date may be modified under 
various circumstances, such as when the veteran's permanent 
and total disability rating is assigned after the child 
reaches age 18, but before the child becomes 26 years old.  
38 C.F.R. § 21.3041(b)(2)(ii).  Also, the basic ending date 
for eligibility for DEA benefits, other than in some limited 
factual circumstances, is at the time of the eligible 
person's 26th birthday.  38 C.F.R. § 21.3041(c).

The applicable VA regulations further provide that an 
individual must file a formal claim for educational 
assistance for pursuit of a program of education, to include 
such information as a proposed place of training, school or 
training establishment, or objective of program of education.  
38 C.F.R. § 21.1030.  As a general matter, the date of claim 
is considered that on which a valid claim or application is 
considered to have been filed with VA, based upon either the 
date of a formal claim received at VA -- or if an informal 
claim has been filed, and a formal claim is then received 
within one-year of the date VA requested it, the date VA 
received the informal claim will be determinative.  38 C.F.R. 
§ 21.1029(b).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. 5113(a).  Additionally, 
the governing regulation provides that the effective date for 
the commencing date of an award of Chapter 35 benefits will 
be determined based on the latest of the following dates:  
the beginning date of eligibility as determined by the 
applicable regulation (in this case, section 21.3041 
pertaining to benefits for children of veterans); 
one-year prior to the date of claim (as determined pursuant 
to section 21.1029, as explained above); the date certified 
by the educational institution; or the effective date of the 
course approval, or, one year before the VA receives the 
approval notice, whichever is later.  38 C.F.R. § 21.4131(d).  

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which 
has since been codified at 38 U.S.C.A. § 5113(b) (West 2002).  
This provision (applicable to claims filed after June 1999) 
indicates that when determining the effective date of an 
award under Chapter 35, VA may consider the individual's 
application as having been filed on the eligibility date of 
the individual, if that date is more than one-year before the 
date of the initial rating decision.  Specifically, the 
criteria for an earlier effective date under section 5113 
is as follows -- the claimant is an eligible person who (A) 
submits to the Secretary of VA an original application for 
DEA benefits within one-year of the date the Secretary makes 
the rating decision; (B) claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received; and (C) would have been 
entitled to educational assistance for such course pursuit if 
the individual had submitted an application on his or her 
eligibility date.  38 U.S.C.A. § 5113.



In a recent decision of the U.S. Court of Appeals for 
Veterans Claims (Court), Friedsam v. Nicholson, No. 03-1432 
(May 8, 2006), it was held that an award of benefits pursuant 
to section 5113(b) is not mandated by statute, but that based 
upon the use of the "may" in the statute, the decision to 
award benefits under this provision is expressly committed to 
the discretion of VA's Secretary.  The Court further 
indicated that a prior opinion of VA's Office of General 
Counsel, VAOPGCPREC 8-2004 (July 27, 2004) had concluded, 
based on the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), that application of 
the amended version of section 5113(b) to certain claims 
pending before VA on the date of its enactment would result 
in giving the provision an impermissible retroactive effect.  
However, the Court found that to the extent this opinion 
stood for a general proposition that section 5113(b) would 
not permit application to circumstances presented in that 
case (where the application for DEA benefits was received 
in 1998, prior to the effective date of the amended version 
of 5113(b)), this opinion was erroneous as a matter of law.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Presently, in view of the circumstances and sequence of 
events underlying the appellant's application for educational 
assistance benefits, and taking into consideration as well 
both the language and intended purpose of the provision for 
retroactive benefits under 38 U.S.C.A. § 5113(b), she should 
be deemed to be eligible under the law to receive the 
benefits sought for any approved coursework for the prior 
period of enrollment from January 1996 to March 2000. 

At the outset, the procedural history relevant to the claim 
establishes that the appellant, the deceased veteran's 
daughter, is an "eligible person" under VA regulations who 
qualifies to receive DEA benefits provided the remaining 
portion of her claim for specific coursework (and the 
accompanying timeframe of registration) meets the 
requirements for a valid claim for educational assistance.  
The record indicates that, in its May 2001 rating decision, 
the RO granted service connection for the cause of the 
veteran's death retroactively effective from September 1, 
1985.  The basis for assigning this effective date from 1985 
(several years prior to the filing of the claim underlying 
this determination) was that the cause of his death was found 
to be presumptively related to Agent Orange exposure, and 
this effective date was in accordance with the holding in the 
Nehmer decisions at that time (since codified through 
enactment of 38 C.F.R. § 3.816) providing for retroactive 
benefits in such an instance.  See Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer  v. United States Veterans Admin., 32 F 
Supp 2d 1175 (N.D. Cal 1999) (Nehmer II), and the class 
action Order in Nehmer v. United States Veterans Admin., No. 
CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000).  The RO notified 
the deceased veteran's spouse (the appellant's mother) of 
this determination on March 4, 2002.

That May 2001 decision also awarded basic eligibility to DEA 
under Chapter 35.  The latter issued granted, however, was in 
response to a general claim for eligibility filed by the 
veteran's widow (the appellant's mother) on behalf of her 
children -- instead of the more specific claim at issue for 
benefits for the cost of the appellant's post-secondary 
education.  Based upon that May 2001 decision, the basic 
eligibility awarded would include that of the appellant for 
DEA benefits (and for that matter, other eligible family 
members), because the appellant is the child of the veteran.  
Thus, the additional information considered with respect to 
the appellant's claim involves the availability of 
educational assistance benefits based on her application for 
specific coursework either previously completed or that still 
in progress.

In her application for DEA benefits, VA Form 22-5490 
(Application for Survivors' and Dependents Educational 
Assistance) received at the RO on December 20, 2002, the 
appellant requested financial assistance with reference to 
her post-secondary undergraduate level coursework from 1995 
until 1999, and graduate level courses from 1999 to 2001, 
each at a university located in London, United Kingdom.  
She enclosed with this application copies of receipts for 
payment to that secondary-level educational institution 
indicating that apparently the first semester of her 
coursework was in Spring 1996.  Also listed are records of 
payment for undergraduate level studies up until and 
including Spring 1999.

Reviewing these findings as to her history of relevant 
educational coursework, there does not appear to be any 
current course of study for which the appellant could receive 
educational assistance, or other recent education that would 
permit entitlement to the benefits sought under the standard 
provisions that indicate a 
one-year time period covered prior to the date of her 
December 2002 claim.  She has stated that her most recent 
date of post-secondary coursework was in 2001, so she most 
likely completed her studies prior to one year before the 
December 2002 date of claim.  See 38 C.F.R. § 21.4131(d).  
Even assuming that she had taken some coursework within one-
year of filing her claim for DEA benefits, the record 
reflects that she reached the ending date of eligibility for 
such benefits previously in March 2000 based upon the date of 
her 26th birthday.  See 38 C.F.R. § 21.3041(c).  The date of 
claim in this case does not permit recovery of financial 
assistance for studies during the actual timeframe she 
attended a university in pursuit of her undergraduate and 
post-graduate degrees, but the benefits sought nonetheless 
under the law pertaining to effective dates are still 
available on a retroactive basis for several years prior to 
the actual date of claim.



The appellant's application for DEA benefits meets the 
criteria specified under 38 U.S.C.A. § 5113(b) for an award 
of the benefits sought retroactively, the first of which 
consists of an original claim for educational assistance 
submitted within one year of the date of the initial rating 
decision.  Here, the December 20, 2002 original application 
for benefits was received within one year of the March 2002 
notification of the May 2001 initial rating decision that 
awarded service connection for the cause of the veteran's 
death.  And since, for all practical purposes, it is the date 
of notification of a VA rating decision that is determinative 
as to the timeframe for filing a notice of disagreement (NOD) 
-- or for that matter, for raising all "downstream" issues 
with reference to the original decision (such as disagreement 
with an initial rating or effective date assigned), the 
application was effectively received within the requisite one 
year timeframe.  See 38 C.F.R. 20.302(a) (2005).  See also 
Miley v. Principi, 366 F.3d 1343, 1344 (Fed. Cir. 2004); 
Hayre v. Principi, 15 Vet. App. 48, 51 (2001); Donovan v. 
Gober, 10 Vet. App. 404, 411 (1997).  See, as well, Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999); VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The present case represents a situation substantially similar 
to when a "downstream" issue is raised in response to a 
prior rating decision, inasmuch as the appellant filed her 
December 2002 application for educational assistance in 
response to the prior determination as to basic eligibility 
for this particular benefit.  So in accordance with the 
specific guidelines set forth under VA law for filing a 
claim, where that claim represents a timely response to an RO 
decision on an underlying issue related to the benefit later 
requested, the March 4, 2002 date of notification should be 
deemed the date of the "initial rating decision" for 
purposes of determining whether the appellant's claim was 
timely filed for receipt of retroactive benefits.  The Board 
also emphasizes that such a result is in accordance with due 
process of law and an overall equitable approach to resolving 
the appellant's claim on appeal.  Since the record indicates 
the RO issued the decision awarding service connection for 
the cause of the veteran's death in May 2001, 
but unfortunately did not actually inform the appellant's 
family of that favorable determination until nearly 10 months 
later, in March 2002, utilizing May 2001 as the date of the 
initial rating decision in applying section 5113(b) (thereby 
only allowing her until May 2, 2002 to file her claim for 
educational assistance) would in effect not permit her to 
obtain the benefit sought when she had only been given less 
than two months in which to file her claim - as opposed to 
one year.  Accordingly, the first criterion for entitlement 
to retroactive benefits has been met.

Turning to the second criterion under section 5113(b), the 
appellant's claim for educational assistance is clearly in 
pursuit of a program of education (pending approval of the 
coursework) during a period preceding the one-year period 
ending on the date upon which the application was received, 
in this case, from January 1996 through March 2000.  As for 
the third criterion, she would have been entitled to 
educational assistance if she had submitted an application 
during the timeframe she actually completed the courses, 
since the effective date the RO provided for service 
connection for the cause of the veteran's death, which 
corresponds to basic eligibility to DEA benefits, was 
September 1, 1985.  Thus, under the above circumstances the 
appellant-daughter has been shown to warrant a "hypothetical 
entitlement" to the benefit sought, and therefore, 
retroactive payments for her previous period of enrollment.

In view of the above, the Board finds that the appellant is 
eligible to receive retroactive educational assistance 
benefits for the time period from January 1996 up until March 
2000, with regard to any specific post-service coursework 
that is subsequently approved by VA.  Consequently, with 
regard to the essential determination that the Board has 
considered as to whether the DEA benefits sought on a 
retroactive basis are available, the appeal is granted.




ORDER

Entitlement to retroactive payment of DEA benefits under 
Chapter 35, Title 38, of the United States Code, for the 
period of enrollment from January 1996 to March 2000, is 
granted. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


